Order of the Supreme Court, New York County (Andrew R. Tyler, J.), entered on or about September 23, 1988, which denied the motion brought by several of the defendants seeking to dismiss the action as abandoned pursuant to CPLR 3215 (c) and *197which granted plaintiffs’ motion for leave to serve a second amended complaint, is unanimously affirmed, without costs or disbursements.
We find plaintiffs submitted sufficient evidence to show a meritorious claim. Further, plaintiffs’ efforts to schedule depositions dispel any presumption that the action was abandoned. Additionally, the defendants have made no showing that they were prejudiced by any delay in the prosecution of this action (Cerrato v Thurcon Constr. Corp., 94 AD2d 642; Sortino v Fisher, 20 AD2d 25, 32). Concur—Murphy, P. J., Carro, Rosenberger, Asch and Rubin, JJ.